568 So. 2d 492 (1990)
METROPOLITAN DADE CO., Self-Insured, Appellant,
v.
Gladys MOSS, Appellee.
No. 89-2992.
District Court of Appeal of Florida, First District.
October 11, 1990.
*493 Robert A. Ginsburg, Dade Co. Atty. and Carol A. Anderson, Asst. Co. Atty., Miami, for appellant.
Jeffrey S. Breslow of Ira J. Druckman, P.A., Miami, for appellee.
JOANOS, Judge.
Metropolitan Dade County has appealed an order of the judge of compensation claims awarding payment of Dr. Jacobson's bills, of the hospital bill relating to surgery performed by Jacobson, and temporary total disability benefits from August 4, 1988 to April 20, 1989. We affirm in part, reverse in part and remand for further proceedings.
An order requiring the payment of past medical bills is not supported by competent substantial evidence when the claimant fails either to submit medical bills into evidence, Dade County School Board v. Albert, 438 So. 2d 990, 991 (Fla. 1st DCA 1983), or to introduce testimony as to the amount of the charges, Chase v. Henkel & McCoy, 562 So. 2d 831, 833 (Fla. 1st DCA 1990). In this case, neither the medical bills themselves, nor testimony as to their amount, appears in the record. We therefore reverse that portion of the order awarding the payment of medical bills, and remand to the judge of compensation claims to give claimant the opportunity to submit evidence as to the amount of such bills. In all other respects, the order appealed is affirmed.
Affirmed in part, reversed in part and remanded with directions.
WENTWORTH and ALLEN, JJ., concur.